Citation Nr: 0314588	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  97-16 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for renal failure, for accrued benefits 
purposes.  

2.  Entitlement to benefits, under the provisions of 38 
U.S.C.A. § 1151, for the cause of the veteran's death, 
claimed as a result of treatment at a VA facility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from April 1944 to May 1946.  
He died in October 1995.  The appellant is his surviving 
spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.  In that decision, the RO denied the appellant's 
claims of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151, for renal failure, for accrued benefits 
purposes, and entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1151.  She 
subsequently perfected timely appeals regarding both of these 
issues.

In February 1997, the appellant presented testimony at a 
personal hearing before a Hearing Officer at the RO.  A 
transcript of this hearing has been prepared and associated 
with the claims folder.  

In December 1998, the appellant presented testimony at a 
Travel Board hearing before the undersigned Veterans Law 
Judge at the RO.  A transcript of this hearing has been 
prepared and associated with the claims folder.

In August 1998 and December 2000, the Board remanded this 
case to the RO for additional evidentiary development.  The 
RO completed the requested development to the extent possible 
under the circumstances.  Thereafter, in November 2002, the 
RO issued a Supplemental Statement of the Case (SSOC) in 
which it continued to deny the appellant's claims.  The case 
has been returned to the Board for final appellate review.


FINDINGS OF FACT

1.  The veteran died in October 1995 at age 69; an autopsy 
was not performed.  On the death certificate, the cause of 
death was listed as cardiopulmonary arrest due to end stage 
renal disease.  Other significant conditions contributing to 
death but not resulting in the underlying cause were diabetes 
mellitus and coronary artery disease.  

2.  At the time of the veteran's death, service connection 
was in effect for residuals of shell fragment wound, right 
shoulder, involving muscle group III, which was rated as 30 
percent disabling.

3.  The veteran's medical history reflects that, in October 
1990, he underwent coronary artery bypass surgery; his 
medical history included diabetes mellitus, hypertension, and 
increased cholesterol levels, with recurrent admissions for 
congestive heart failure.  In that same month October 1990, 
he was treated postoperatively for status post coronary 
artery bypass graft, due to an open saphenous graft site.  

4.  The veteran received VA treatment throughout 1991 and 
1992 for conditions including diabetes mellitus, 
osteomyelitis, arteriosclerotic coronary vascular disease, 
and chronic renal failure.  

5.  The veteran was evaluated at the VA Medical Center (VAMC) 
at Bay Pines, FL, in November 1991 for evaluation of 
cellulitis and to rule out diabetic ulcer and osteomyelitis.  
During his treatment, the veteran had progressive weight 
gain.  He 

was provided increased doses of intravenous (IV) diuretics 
including Lasix and Metolazone, with poor results and 
continued weight gain.  The veteran's antibiotics were 
changed from Unasyn to IV Vancomycin.  Thereafter, he had a 
deterioration of his renal function.  

6.  Additional disability, specifically renal failure, which 
occurred during VA treatment of the veteran's osteomyelitis 
either resulted from the continuation or natural progression 
of his longstanding osteomyelitis, i.e. secondary to diabetes 
mellitus, or was merely coincident therewith; or it was a 
necessary consequence of the treatment for the osteomyelitis.

7.  No additional disability which was incurred as a result 
of the November 1991 VA medical care contributed 
substantially, materially, or combined with another disorder 
to cause the veteran's death, nor did any such disability aid 
or lend assistance to the production of death.


CONCLUSIONS OF LAW

1.  Entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151, for renal failure, has not been established 
for accrued benefits purposes.  38 U.S.C.A. §§ 1151, 5107, 
5121 (West 2002); 38 C.F.R. §§ 3.358, 3.1000 (2002).

2.  The criteria by which dependency and indemnity 
compensation may be awarded under the provisions of 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 
5107(b); 38 C.F.R. §§ 3.102, 3.358, 3.800 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to her 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See Holliday, supra; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
appellant's claims file, to ascertain whether yet another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
Statement of the Case (SOC), Supplemental Statements of the 
Case (SSOCs), and associated correspondence issued since the 
appellant filed her claim, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate her claims.  She was advised that, if she 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on her behalf.  

In addition, the appellant was advised of the specific VCAA 
requirements in the SSOC issued in November 2002.  The RO 
also advised the appellant of the evidence obtained and 
considered in deciding her claims in that SSOC.  It thus 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims folder, and that neither she nor 
her representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (Board must 
identify documents in file which provided VCAA notice).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual background

In October 1995, the appellant filed a claim of entitlement 
to dependency and indemnity compensation under the provisions 
of 38 U.S.C.A. § 1151 for the cause of the veteran's death, 
claiming that his death resulted from, or had been hastened 
by, inadequate and negligent medical treatment at the VAMC in 
Bay Pines, FL, in November 1991.  

The VA hospitalization report, dated in October 1990, shows 
that the veteran presented for treatment of lower leg 
disability secondary to bypass heart surgery.  

A VA hospitalization report dated in November 1991 shows that 
the veteran was admitted for evaluation of cellulitis and 
"rule out" diabetic ulcer and osteomyelitis.  It was noted 
that he had a long history of diabetes mellitus, nephritic 
syndrome secondary to severe proteinuria, and renal 
insufficiency.  During the course of treatment the veteran's 
medication was changed from Unasyn to IV Vancomycin.  Doses 
were adjusted by pharmacy.  IV Vancomycin was started, with 
continued weight gain.  The veteran had a deterioration of 
his renal function, with an elevation of his creatinines.  
The diagnoses were chronic renal failure with Kimmelstiel-
Wilson nephropathy secondary to diabetes mellitus, severe 
proteinuria and anasarca, arteriosclerotic coronary disease, 
urinary tract infection, diabetes mellitus with retinopathy, 
peripheral neuropathy, and nephropathy, hypertension, 
osteomyelitis of right foot, and Methicillin resistant 
staphlococcus aureus super infection of diabetic foot ulcer.  

VA treatment records dated in February 1992 indicated that 
the veteran's weight gain since December was 40 pounds.  The 
culprit was noted to be normal saline, as the vehicle for 
Unasyn.  He had diabetic microvascular disease, and diabetic 
foot ulcers.  He was hospitalized in March 1992 for 
evaluation for possible dialysis, for chronic and acute end 
stage renal disease secondary to diabetic nephropathy.  Other 
VA treatment records dated in 1992 show continuing treatment 
for the veteran's end stage renal disease.  

A hospital reported dated in January 1994 from Manatee 
Memorial Hospital shows that the veteran had a history of 
chronic renal insufficiency; end stage renal disease, 
etiology unclear, but which the patient attributed it to 
saline and some medication.  The diagnosis was end stage 
renal disease; diet controlled diabetes; hypertension, on 
hemodialysis with chronic angio-access problems, now with 
clot in the left AV graft.  

The death certificate dated October 17, 1995, indicates that 
the cause of death was cardiopulmonary arrest due to end 
stage renal disease.  Other significant conditions listed as 
contributing to death but not resulting in the underlying 
cause were diabetes mellitus and coronary artery disease.  

The appellant submitted a statement wherein she stated that 
the veteran was very careful as to what he ate, due to his 
diabetes and high blood pressure.  He ate special foods, no 
salt or seasoning, salad with vinegar and oil, and sugar free 
custard cups.  His vegetables included beets and carrots.  He 
drank water or Diet Rite Cola.  She stated that, when the 
veteran was in the VA hospital, he was given all medication 
by way of IV, loaded with saline, and his body could not 
handle 4000 milligrams per day.  She stated that the failure 
of the VA medical personnel to "red flag," for use of 
saline solution and/or salt caused the veteran's renal 
failure, which in turn caused his demise.  

In a statement received in March 1997, the veteran's 
daughter-in-law, a registered nurse, stated that when she 
visited the veteran while he was under treatment for his 
ulcer, she observed the he had two- to three-plus pitting 
edema in his legs.  She became concerned because of his 
history of renal insufficiency and congestive heart failure.  
She stated that her past experience as a critical care nurse 
told her that the fluid retention and weight gain were 
definitely not from sneaking food, especially knowing that 
the veteran's BUN (blood urea nitrogen) and creatinines were 
elevated.  

In an April 1997 statement, the veteran's son stated that he 
prepared the veteran's food.  No salt was added to anything.  
As for desserts, the veteran would eat only a bite of cake, 
if any.  He further stated that the veteran was very careful 
about what he ate, even though he was not happy about.  

Also submitted was a Triple I Prescribing Guide, showing that 
Unasyn should be used with caution with renal impairment.  It 
indicated that Lasix may cause symptoms from excessive fluid 
loss, and warned against using Lescol with renal dysfunction.  
In addition, the AMA Guide to Prescription and Over the 
Counter Drugs revealed that serious problems were unlikely, 
but levels of salts, such as potassium, sodium, and calcium, 
might occasionally become depleted during prolonged use of 
Furosemide.  Prolonged use of Metolazone could lead to 
excessive loss of potassium and imbalances of other salts.  

During the December 1998 Travel Board hearing before the 
undersigned, the appellant testified that, in her opinion, 
while in the VA facility, the veteran was given excessive 
amounts of saline, which caused rapid weight gain and led his 
kidneys to shut down.  

In a July 1999 statement, a VA physician opined that he did 
not believe there was any causal relationship between the 
nature of treatment that the veteran received and the cause 
of his renal failure and death.  He indicated that the 
veteran was given a significant amount of saline that 
resulted in weight gain and swelling.  However, there was no 
evidence that this caused or accelerated his renal failure.  
The doctor stated that saline, even given to excess, does not 
cause or accelerate renal failure.  

In an August 1999 statement from the Pfizer Pharmaceuticals 
firm, AV, RPh, advised that a review of their Unasyn files, 
by the Medical Department, and computerized searches of the 
medical literature were unable to provide any published 
documentation on the occurrence of renal dysfunction in 
association with Unasyn use.  A survey of US Pharmaceutical 
Group Adverse Drug Experiences Reports, from marketing in 
1987 to August 1991, was noted to have indicated that the 
Medical Department had received 32 reports of renal 
abnormalities in patients who received Unasyn therapy.  These 
reports included: 14 cases of acute renal failure, 8 cases of 
unspecified abnormal renal function, 3 cases of increased 
serum creatinine, 2 cases of interstitial nephritis, 1 case 
of pyelonephritis, 1 case of renal tubular necrosis, 1 case 
of albuminuria, 1 case of increased blood urea nitrogen 
(BUN), and 1 case of decreased creatinine clearance.  Of the 
32 patients, 23 were also receiving concomitant medications.  
Fifteen patients died; however, in 9 cases the reporter 
stated that the cause of death was not due to Unasyn use.  
Causality in the remaining cases was not stated.  In a 
separate report also dated in August 1999 from Pfizer, AV, 
RPh cited several studies that demonstrated that demonstrated 
the pharmacokinetics, efficacy, and safety of 
Ampicillin/Sulbactam.  

In an October 2002 Addendum, the July 1999 VA examiner 
documented having reviewed the claims folder and the August 
1999 Pfizer letter.  He stated that his opinion was 
unchanged.  He reiterated that he did not believe that there 
was any evidence that treatment of the veteran with the 
antibiotics including saline permanently or materially 
aggravated his renal failure or caused his death.  He further 
stated that the information from Pfizer showed that the 
antibiotic had no renal side effects even in diabetics, so 
there is no evidence from the report that the medication 
contributed to the veteran's renal failure and death.  The 
physician noted that the veteran had received many injections 
of the antibiotic with associated saline, which was a high 
sodium load to his body and probably contributed to his 
weight gain over that period of time.  In retrospect, it was 
not the best thing for the veteran, but it did not cause or 
aggravate his renal failure.  The doctor closed by stating 
that there is no evidence in this case or in the literature 
that saline or sodium causes or permanently aggravates renal 
failure.  He opined that it would be medical speculation to 
state that any treatment the veteran received contributed in 
any way to the cause of his demise.  

In further support of her claim, in March 2003 the appellant 
submitted excerpts of literature from the internet, regarding 
the drug Ampicillin-Sulbactam.  She circled the following, 
"Ampicillin-sulbactam should be used with caution in 
patients with renal disease or renal impairment (dosage 
adjustment) since the drug is eliminated via renal 
mechanisms" (emphasis in original).  She also attached 
copies of various documents already in the claims file, 
including the Board's remand decision of December 2000.  In 
her transmittal letter, she said she had been delayed in 
submitting her additional evidence because the National 
Service Officer assigned to her by her representative had 
been changed.  She also reiterated, in large part, her 
previous contentions as to the November 1991 VAMC admission 
of the veteran and its impact, in her opinion, upon the cause 
of his death.

In May 2003, the Board received correspondence from the 
office of Katherine Harris, Member of Congress, requesting 
review and consideration of the appellant's concerns in this 
matter.  Enclosed therewith was a recent letter to 
Representative Harris from the appellant, which, in essence, 
advanced her arguments in favor of a grant of benefits in 
relation to the veteran's death after VA medical treatment.  
The Chairman of the Board responded to Representative Harris 
in June 2003, providing the current status of the appellate 
review and committing to provide a copy of the Board's 
decision to the Congresswoman.

III.  Applicable Law

The Board recognizes that the issue before us is not 
entitlement to dependency and indemnity compensation based 
upon service connection for the cause of the veteran's death, 
but entitlement to DIC under the theory that his death was 
directly or contributorily caused by VA medical care.  
However, we will briefly summarize the law pertaining to both 
types of DIC cases, since the present matter involves an 
assertion that disability incurred in a VA medical facility 
caused the death of the veteran.

The surviving spouse of a veteran whose death was caused by a 
service-connected disability may be entitled to benefits.  38 
U.S.C.A. § 1310.  Death is deemed to have been caused by a 
service-connected disability when the evidence establishes 
that a service-connected disability was either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is deemed to have been the 
principal cause of death when it, alone or jointly with 
another disorder, was the underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, disability compensation or dependency and 
indemnity compensation may be awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a).

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition, including the condition that the treatment was 
intended to alleviate, immediately prior to the VA treatment 
on which the claim is based will be compared with the 
physical condition subsequent thereto.  Compensation is not 
payable if the additional disability or death results from 
the continuation or natural progress of the disease or injury 
for which the veteran was treated.  38 C.F.R. § 3.358(b)(1), 
(2).  Regulations also provide that the additional disability 
or death must actually result from VA treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the fact that 
additional disability or death occurred would not, in and of 
itself, warrant compensation.  38 C.F.R. § 3.358(c)(1), (2).

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which 
are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would, in 
fact, be administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening, 
unforeseen event, to establish entitlement to section 1151 
benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the U.S. Court of Appeals for Veterans Claims 
in the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).  
Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective from November 25, 1991, the date 
the initial Gardner decision was issued.  60 Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  That 
amendment applies to claims filed on or after October 1, 
1997. Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 that were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.


IV.  Legal Analysis

A.  Entitlement to benefits under 38 U.S.C.A. § 1151
for renal failure, for accrued benefits purposes

The appellant's accrued benefits claim, for compensation 
under 38 U.S.C.A. § 1151 for renal failure, is derivative of 
the veteran's claim which was filed during his lifetime, and 
pending when he died.

The law provides that accrued benefits (periodic monetary 
benefits from the years preceding the veteran's death which 
are due and unpaid at the time of death) shall be distributed 
in an order of precedence.  Upon the veteran's death, such 
benefits are paid to the first living person listed:  (1) the 
veteran's spouse; (2) his children in equal shares; (3) his 
dependent parents; (4) the person who bore the expense of his 
last sickness and burial (to the extent of expenditure for 
same).  Among the other requirements for accrued benefits are 
that a claim must be filed within the year after the 
veteran's death, and payment is limited to benefits which 
accrued within two years before death.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  See Bonny v. Principi, 16 Vet. App. 504 
(2002).

The veteran filed his claim for benefits under 38 U.S.C.A. § 
1151 in May 1992.  He died in October 1995, and his surviving 
spouse, the appellant, filed a claim for accrued benefits in 
October 1995.  .  Therefore, under the statute and the 
opinion of the General Counsel cited above, this claim must 
be adjudicated in accord with the earlier version of 38 
U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.

The appellant asserts that personnel at the VAMC administered 
excessive doses of antibiotics to the veteran for an extended 
period of time, and that this caused renal failure.  She 
claims compensation benefits should be awarded for additional 
disability, including renal failure, resulting from the 
veteran's treatment with antibiotics at the VAMC in 1991 and 
1992.

There are copious medical records on file, and none contains 
a medical opinion linking the veteran's renal failure to VA 
medical treatment (including any antibiotic medication) or 
examination.  In November 1991, while receiving VA treatment, 
the veteran developed renal failure.  However, the medical 
records show that the veteran's renal failure was secondary 
to his diabetes mellitus.  The veteran continued to receive 
VA treatment for various disabilities to include renal 
failure.  

In veteran died in October 1995.  The death certificated 
indicated that the cause of death was cardiopulmonary arrest 
due to end stage renal disease.  

The Board notes that, in evaluating a claim, we may consider 
only independent medical evidence to support our findings, 
and must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Court has held that it is the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state our reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).  The Court has also 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).

It is clear that the veteran was treated at a VA facility, 
that he was given antibiotics, and that he developed renal 
failure.  However, a medical nexus between the antibiotic 
treatment and his renal failure is not shown.  The appellant 
has not presented any competent evidence that the action by 
the VA during the 1991 to 1992 hospitalization caused renal 
failure or residual disability from such disorder, and VA's 
attempts to secure evidence in support of her theory have not 
generated such an opinion.  As noted above, 38 C.F.R. § 3.358 
provides that compensation will not be payable under 38 
U.S.C. § 1151 for additional disability which is merely 
coincidental with VA hospitalization or treatment.

On the other hand, the record contains medical opinions which 
are in opposition to the appellant's claim.  These opinions 
were based upon reviews of the voluminous medical records 
included in the claims file.  As noted above, a VA physician 
opined that the VA treatment and medication administered to 
the veteran in 1991 to 1992 did not cause or aggravate renal 
failure.  Moreover, the medical statements from Pfizer do not 
support the appellant's claim.  The Pfizer statement revealed 
no conclusive evidence that the antibiotics administered to 
veteran cause renal failure; in fact, the documented studies 
revealed the efficacy and safety to the antibiotics used in 
diabetic and non-diabetic patients.  

The Board finds that the appellant has not presented, and the 
record does not otherwise contain, competent medical evidence 
demonstrating that the veteran developed renal failure as a 
result of VA treatment he received in 1991.  Without such 
competent medical evidence, the appellant's claim for 
compensation under 38 U.S.C.A. § 1151, for accrued benefits 
purposes, is accordingly denied.  

B.  Entitlement to benefits under 38 U.S.C.A. § 1151, for the 
cause of the
veteran's death, claimed as a result of treatment at a VA 
facility 

As noted above, the appellant's claim for benefits under 38 
U.S.C.A. § 1151 was filed in November 1991, prior to the 
effective date of the legislative amendment to 38 U.S.C.A. § 
1151.  Therefore, the 1997 statutory amendment does not 
apply.  Accordingly, this claim was adjudicated by the RO, 
and has been reviewed by the Board, under the Gardner 
interpretation of 38 U.S.C.A. § 1151 and the interim rule 
issued by the Secretary on March 16, 1995, and adopted as a 
final regulation on May 23, 1996.  Thus, if the applicable 
statutory and regulatory criteria are otherwise met, this 
claim could be granted without evidence of either fault by VA 
or an intervening event not reasonably foreseeable.

Therefore, in this case, where the veteran clearly had a 
serious health problem that was being treated by VA until his 
death, i.e., osteomyelitis/diabetic ulcer/cellulitis, the 
Board's principal concern is whether any additional 
disability resulted from VA treatment and (if it did not 
represent natural progress of the osteomyelitis/diabetic 
ulcer/cellulitis, was not merely coincidental with the 
treatment, and was not a necessary consequence of the 
treatment) caused or contributed in a substantial way to 
cause the veteran's death.

The evidence of record shows that the veteran's osteomyelitis 
resulted from VA hospitalization or medical treatment.  The 
appellant has contended that in November 1991, the VAMC in 
Bay Pines, FL (1) did not provide proper treatment to the 
veteran; (2) should have administered less aggressive 
antibiotics to avoid renal damage due to the veteran's 
diabetes mellitus; and (3) failed to monitor and correct 
adverse conditions in a timely fashion.  However, the 
evidence of record neither establishes nor even suggests any 
such thing.

The record reflects that, in VA medical opinions in July 1999 
and October 2002, it was concluded that there was no evidence 
of any causal relationship between the nature of treatment 
that the veteran received and the cause of his renal failure 
and death.  There was no evidence that the significant amount 
of saline caused or accelerated his renal failure or caused 
the veteran's death.  It would be medical speculation to 
state that any treatment the veteran received contributed in 
any way to the development of his death.  

The appellant submitted a medical statement from Pfizer dated 
in August 1999, wherein the registered pharmacist stated that 
that a review of their Unasyn files and computerized searches 
of the medical literature were unable to provide any 
published documentation on the occurrence of renal 
dysfunction in association with Unasyn use.  This statement 
is unsupportive of the appellant's claim on the occurrence of 
renal dysfunction in association with Unasyn use.   

With regard to the appellant's specific contentions, there is 
no evidence on file which reflects that either VA treatment 
or alleged failure to properly treat the veteran in November 
1991 played any role in hastening or causing his death.  
Neither the VA or private medical records or any other 
competent evidence of record in any way documents that any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care caused or contributed substantially 
or materially to cause the veteran's death.

The Board also notes the clinical studies which demonstrate 
the efficacy and safety of Ampicillin/Sulbactam in the 
treatment of soft-tissue infections in diabetic persons.  The 
Board would further point out that this evidence does not 
support the claim of the appellant, as it is stated that 
studies show the efficacy and safety of the use of Unasyn in 
diabetic patients.  Further, the evidence is not highly 
probative, in any event.  The Court has held that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts, rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
In this case, the proffered studies were not accompanied by 
any opinion of a medical professional, and it are therefore 
of minimal probative value.

The evidence does not include any indication or opinion to 
support the appellant's allegation that inadequate VA 
treatment caused or hastened the veteran's death, nor has the 
appellant provided any evidence for the record, which even 
suggests that, but for the treatment from the VAMC, the 
veteran would have lived longer.  Under these circumstances, 
the preponderance of the evidence is against the claim to 
establish entitlement to DIC for the cause of the veteran's 
death under the provisions of 38 U.S.C.A. § 1151.

The Board has carefully considered the appellant's assertions 
and testimony that inadequate VA treatment provided by the 
VAMC in Bay Pines in November 1991 caused or hastened the 
veteran's death.  While we respect the obvious sincerity of 
the appellant in her belief in the merit of her claim, and 
acknowledge that she is competent to report manifestations of 
a disorder perceptible to a lay party, such as pain, 
weakness, etc., she is not competent to link those 
manifestations to any particular medical causation or 
etiology.  The resolution of issues, which involve medical 
knowledge, such as the diagnosis of disability and 
determination of medical etiology and/or cause of death, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

The Board is certainly sympathetic with the appellant's loss 
of her husband, and appreciates the sincere and forthright 
testimony proffered by the appellant and her son at the 
Travel Board hearing before the undersigned.  However, 
because the record preponderates against a finding that the 
veteran's death was due to additional disability incurred as 
a result of VA medical care, the reasonable-doubt/benefit-of-
the-doubt doctrine does not come into play in our decision.  
Accordingly, based upon the record and analysis above, the 
claim must be denied.


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for renal failure, for accrued benefits purposes, is 
denied.  

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for the cause of the veteran's death, claimed as a 
result of treatment at a VA facility, is denied.  



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

